DETAILED ACTION
		Application No. 16/917,603 filed on 06/30/2020 has been examined. In this Office Action, claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dataset", lines 6-7. There is insufficient antecedent basis for this limitation in the claim. Claims 2-14 either include the same limitation or are respective dependent claims and are therefore likewise rejected.
Claim 15 recites the limitation "the dataset", lines 9-10. There is insufficient antecedent basis for this limitation in the claim. Claims 16-18 either include the same limitation or are respective dependent claims and are therefore likewise rejected.
Claim 19 recites the limitation "the dataset", lines 7-8. There is insufficient antecedent basis for this limitation in the claim. Claim 20 either include the same limitation or are respective dependent claims and are therefore likewise rejected.

Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At Step 1: The claims 1, 15 and 19 recites monitoring, using one or more processors, N observed variables, vi through VN, of a training dataset for a machine learning model; translating the N observed variables into m equisized bin indexes which generate mN possible equisized hypercells to estimate a fundamental dimensionality for the dataset; generating one or more samples by assigning a record in the dataset with numbers j through k as set id; generating a merged sample Si, for one or more values of the set id i, where i goes from j to k; and computing a fractal dimension of the equisized hypercube phase space based on count of cells with data coverage of at least one data point. Therefore, the claims are directed to a process which is a statutory category of invention.
At Step 2A, prong 1, the independent claims 1, 15 and 19 recite limitations of “monitoring, using one or more processors, N observed variables, vi through VN, of a training dataset for a machine learning model; translating the N observed variables into m equisized bin indexes which generate mN possible equisized hypercells to estimate a fundamental dimensionality for the dataset; generating one or more samples by assigning a record in the dataset with numbers j through k as set id; generating a merged sample Si, for one or more values of the set id i, where i goes from j to k; and computing a fractal dimension of the equisized hypercube phase space based on count of cells with data coverage of at least one data point. Each of the aforementioned steps are strictly mathematical comparisons, relationships and/or algorithms”. This process monitoring N observed variables, translating, generating samples, computing a fractal dimension. This process can be a mathematical concept, as a person can perform mathematical calculations using an algorithm for monitoring N observed variables, translating, generating samples, computing a fractal dimension. Such step of monitoring N observed variables, translating, generating samples, computing a fractal dimension that is nothing more than mathematical concepts. Accordingly, the “mathematical concepts” abstract idea grouping is defined as concepts as mathematical relationships, mathematical formulas or equations, and mathematical calculations, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas. Therefore, claims 1, 15 and 19 recite an abstract idea.
At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claims 1, 15 and 19 recites additional elements “monitoring N observed variables…, translating…., generating samples…, computing a fractal dimension....;”.
The limitations, “monitoring N observed variables…, translating…., generating samples…, computing a fractal dimension......;” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of monitoring..;”, “translating....;”, “generating “ and “computing…;” for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra solution activity, for instance ”computing an alarm limit and algorithm for converting binary coded decimal to pure binary for  in Flook/Benson (mathematical algorithms)”, "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. In particular, the claim recites additional element – at least one processor (in claim 15), a non-transitory machine readable medium (in claim 19), at least one processor and a non-transitory machine readable medium in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of monitoring, translating, generating  and computing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At Step 2B, if a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, and mathematical concepts but for the recitation of generic computer components, then it falls within the "Mental Processes" and “Mathematical Concepts” and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 1, 15 and 19 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 
Claim 2-14 are dependent on claim 1 and includes all the limitation of claim 1. Therefore, claims 2-14 recite the same abstract idea of “Mathematical Concepts” specifically performing a mathematical concepts in a computer environment. The claim recites limitations of “training data in the training dataset excludes class labels for the purpose of computing latent feature dimensionality”, “wherein the samples are generated as k-fold cross samples applied to the training dataset to randomly split the training dataset into k subsets…”, “wherein the N observed variables are normalized to a range of 0 to 1…”, “wherein the m equisized bin indexes generate mN possible…”, “wherein the sample Si includes records with set ids 1 through k, excluding i…”, “wherein the binning starts from two bins and the number of bins…”, “wherein a fractional dimension is approximated by the box- counting dimension….”, “wherein the fractal dimension is computed using k-cross fold validation….”, “a fundamental embedding dimension or appropriate number of latent features…”, “wherein 0 =1..”, “wherein a population of mN possible equisized hypercells…”, “wherein the key value is an index of N bin values…”, “, wherein the population of mN possible equisized hypercells is the number of initialized values of the NOSQL database”, which is abstract idea of monitoring, translating, generating and computing a fractal dimension for the dataset in which a generic computer can perform of mathematical calculations, and therefore, does not amount to significantly more than the abstract idea.
Dependent claims 16-18 and 20 are rejected under 35 U.S.C 101 not patent eligible subject matter for the same reason address in claims 2-14 above.


Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Kushwaha et al discloses US 20210041596 A1 Petrophysical Inversion with Machine Learning-Based Geologic Priors.
Solotorevsky discloses US 20100161464 METHODS, SYSTEMS AND COMPUTER CODE FOR FINDING OUTLIER HYPER CELLS IN MULTIDI-MENTIONAL HIERACHICAL DATA SETS.
ZHU et al discloses US 20210270127 A1 METHODS FOR CHARACTERIZING AND EVALUATING WELL INTEGRITY USING UNSUPERVISED MACHINE LEARNING OF ACOUSTIC DATA.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166